Citation Nr: 0630453	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04- 16 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the Roanoke, Virginia Regional Office (RO) 
that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he has PTSD as a result of his 
experiences in Vietnam.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In January 2004, March 2004 and September 2004, the veteran 
provided statements that described several stressful 
incidents during his tour of duty in the Republic of Vietnam.  
He has not provided specific dates for most of these 
incidents, but did report that on the day of his arrival in 
Vietnam, October 7, 1968, he came under fire at his base 
while leaving a bus.  No effort has been made to obtain 
credible supporting evidence of this stressor.  The veteran 
has provided photographs, which he reports show many of his 
stressors.

VA outpatient treatment records dated in October 1998 and 
February and July 2002 provide assessments of PTSD.  These 
reports were not a product of a review of the claims folder 
and the 2002 records do not report the stressors supporting 
the PTSD assessment.  The October 1998 record reports a 
stressor consisting of witnessing deaths in Vietnam, but it 
is not clear whether this is the stressor supporting the 
assessment of PTSD.  A VA psychiatric examination is needed 
to clarify whether the veteran meets the criteria for a 
diagnosis of PTSD, and to clarify the stressors, if any, 
supporting the diagnosis.  38 U.S.C.A. § 5103(A)(d) (West 
2002).
 
Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that specific 
dates, within a two month time frame, are 
needed to obtain credible supporting 
evidence of his claimed stressors.  Ask 
him to provide such dates for his claimed 
stressors.

2.  Ask the U. S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any supporting evidence that the 
veteran's base came under mortar fire on 
October 7, 1968.  Also ask JSRRC to 
provide supporting evidence of any other 
stressors for which the veteran has 
provided required dates; and unit 
histories or summaries of histories for 
the period of the veteran's service in 
Vietnam from October 1968 to December 
1969.   

The veteran served in Vietnam with 
Company B, 815th Engineering Battalion 
(Construction).

3.  A list of the veteran's claimed 
stressors should be compiled, and JSRRC 
should be contacted for corroboration of 
such stressors and for materials 
pertaining to the veteran's in-service 
unit.  Specifically, ask JSRRC to provide 
the unit records and any history of 
operations of the Company B 815th 
Engineering Battalion (Construction) 
USARPAC from May 1968 to December 1969 in 
Vietnam.  All records obtained by JSRRC 
must be added to the claims file.

3.  After receipt of a response from 
JSRRC, the veteran should be afforded a 
VA psychiatric examination addressing 
whether he currently meets the criteria 
for a diagnosis of PTSD; and if so what 
stressors support the diagnosis.  The 
examiner should review the entire claims 
file in conjunction with the examination.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
rationale.

4.  Thereafter, the AMC or RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted, 
the AMC or RO should issue a supplemental 
statement of the case, and return the 
case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


